Per Curiam.
1. “If the judge shall determine that the bill of exceptions is not true, or does not contain all the necessary facts, he shall return the same, within ten days, to the party or his attorney, with his objections to the same in writing. If those objections are met and removed, the judge may then certify, specifying in his certificate the cause of the delay. If the judge sees proper, he may order notice to the opposite party of the fact and time of tendering the exceptions, and may hear evidence as to the truth thereof.” Civil Code (1910), § 6158.
2. In the answer of the judge to the mandamus nisi in this case it appears that he declined to certify the bill of exceptions presented, on the ground that certain allegations therein embraced were not true. In view of this fact, under the above provision of the Code, the judge should have returned the bill of exceptions, within ten days, to the parties or their attorney, with his objection to the same in writing; but this was not done. In these circumstances it is required that the bill of exceptions be returned to the trial judge with a copy of this decision, with direction that he comply with the above provisions of the Code, and, if the parties or their counsel remove his objections to signing the bill of exceptions, that he then certify the same.